Title: To Alexander Hamilton from Charles Carroll of Carrollton, 27 August 1800
From: Carroll, Charles (of Carrollton)
To: Hamilton, Alexander



Brooklandwood near Baltimore27th. Aug. 1800
Dear Sir

I recd this morning at this place, the country residence of my Son in law Mr. Caton, your letter of the 7th instant.
I wish it were in my power to give you pleasing intelligence of the politics in this my State—Our county (Ann Arundel) wh was lately so federal, is at present much divided; in the upper part of it, I suspect, there is a majority for antifederal Delegates to our State Legislate: this change of sentiment has been principally effected by a few characters, who profiting of the report that our Legislature would take from the people the right of chosing the electors of President & vice President, have infused such jeaulousies into the minds of the people, that I fear the federal ticket will not prevail in Ann Arundel, unless the Candidates will promise not to take from ye People the choice of Electors.
Notwithstanding the arts & lies, & indefatigable industry of the Jacobins in this State, I am of opinion a great majority of its Inhabitants are friendly to the federal government and its measures. I suspect Jefferson & Burr will have 3 votes in this State, & that the Electors will be chosen by districts, and not by the Legislature. The federal Electors will vote for Adams & Pinkney, altho’ the former has lost the confidence of many federals from the incidents, to which you allude, & which are pretty generally circulated thro’ this State.
It is the character of age to be timid & suspicious; and this infirmity so natural to men of my time of life, has no doubt its influence on my mind. I much fear that this country is doomed to great convulsions, changes, & calamities; the turbulent and disorganising spirit of Jacobinism, under the worn out disguise of equal liberty, & rights and division of property held out as a lure to the indolent, & needy, but not really intended to be executed, will introduce anarchy which will terminate here, as in France, in a military despotism.
I understand Jefferson & Burr will have all the votes in Virga—how the votes will be to the southward of that State I can form no opinions having no sure data to form one. If the Virginia Electors, should suspect that Burr might outvote their favourite Jefferson, they will leave out Burr or give him only a few votes.
I hope the eastern Electors, in a case of so much importance, & when they come to consider the baneful effects which may result from their giving a chance to ye. Election of Jefferson or Burr for President, will vote unanimously for Adams & Pinkney; if they do not act in this manner, it is highly probably that Jefferson will be elected President.
Altho’ I dislike laws & changes suited to the spirit of the occasion, yet as so many evils are likely to result from the choice of a Jacobinical President, the insidious policy of Virga. should in my opinion be counteracted, & if we should have a federal house of Delegates (of which I really have doubts from ye present ferment in People’s minds) I hope the Legislature will choose, pro hac vice, the Electors of Presdt. & vice President. I say I Hope; for I am not certain even if the new house of Delegates, should be federal, that they would pass such a law, as many of the members will probably be instructed not to vote for it.
I have given you my sentiments upon the subject of your letter, & all Information I possess, which to speak the Truth, is chiefly derived from others, and those well disposed to our present government—

Burr will probably act with more dicision than Jefferson; if elected President and will go all lengths with his party; but will not Jefferson be afraid to disobey his party, & may he not be driven to measures, which his own judgment would reject?
A wise & federal Senate may restrain for a considerable time the wild projects of the Jacobin faction; and in politicks, as in war, who gains time, I will not say with ye great Frederick gains every thing, but gains a great deal.
If the war in Europe should be protracted to another year, I fear the antifederal party will endeavour to precipitate this country into a war with England, & ye depredations committed by her cruizers on our trade will aid their designs. I hope however the coming winter will produce a general peace; in that event we shall have one evil the less to dread from the machinations of the enemies of order & good government.
It is much to be wished that our envoys to France may be able to accomodate our differences with that Nation, before peace is concluded between it & England, otherwise Buinaparte will, I fear, make us purchase the forbearance of the great Nation at a very dear rate.
I am with sentiments of high esteem & respect   Dr. Sir   Yr. Most hum. Servant

Ch. Carroll of Carrollton

